J-S38022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

KHALIL WATSON,

                         Appellant                 No. 3342 EDA 2015


               Appeal from the PCRA Order of October 14, 2015
               In the Court of Common Pleas of Chester County
               Criminal Division at No(s): CP-15-0004440-2012
                         and CP-15-CR-0004555-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND JENKINS, JJ.

MEMORANDUM BY OLSON, J.:                            FILED JUNE 14, 2016

     Appellant, Khalil Watson, appeals pro se from the order entered on

October 14, 2015, which dismissed his second petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     On September 23, 2013, Appellant pleaded guilty to two counts of

attempted homicide and one count of resisting arrest. On that same day,

the trial court sentenced Appellant to serve an aggregate term of 11 to 22

years in prison. Appellant did not file a notice of appeal from his judgment

of sentence.

     On April 11, 2014, Appellant filed a timely, pro se PCRA petition and

the PCRA court appointed counsel to represent Appellant.          However,

appointed counsel petitioned for and was permitted to withdraw pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth
J-S38022-16



v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). The PCRA court then

dismissed Appellant’s first PCRA petition on September 16, 2014.          PCRA

Court Order, 9/16/14, at 1. Further, although Appellant filed a timely notice

of appeal from the PCRA court’s order, on July 9, 2015, this Court dismissed

Appellant’s appeal for failure to file a brief. Superior Court Order, 7/9/15, at

1.

      On July 24, 2015, Appellant filed a second, pro se PCRA petition.

Within this PCRA petition, Appellant claimed he was subject to an illegal

search and seizure and the Chester County Court of Common Pleas lacked

subject matter jurisdiction over his case because “[t]here is no enacting

clause on any of these charges.” Appellant’s Second PCRA Petition, 7/24/15,

at 1-5. On October 14, 2015, the PCRA court dismissed Appellant’s second

PCRA petition on timeliness grounds.

      Appellant filed a timely notice of appeal to this Court. We now affirm

the dismissal of Appellant’s patently untimely, serial PCRA petition.

      The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.    This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b).            Further,

since the time-bar implicates the subject matter jurisdiction of our courts,

                                     -2-
J-S38022-16



we are required to first determine the timeliness of a petition before we are

able to consider any of the underlying claims. Commonwealth v. Yarris,

731 A.2d 581, 586 (Pa. 1999). Our Supreme Court has explained:

        the PCRA timeliness requirements are jurisdictional in
        nature and, accordingly, a PCRA court is precluded from
        considering untimely PCRA petitions.               See, e.g.,
        Commonwealth v. Murray, 753 A.2d 201, 203 (Pa. 2000)
        (stating that “given the fact that the PCRA's timeliness
        requirements are mandatory and jurisdictional in nature, no
        court may properly disregard or alter them in order to reach
        the merits of the claims raised in a PCRA petition that is
        filed in an untimely manner”); Commonwealth v. Fahy,
        737 A.2d 214, 220 (Pa. 1999) (holding that where a
        petitioner fails to satisfy the PCRA time requirements, this
        Court has no jurisdiction to entertain the petition). [The
        Pennsylvania Supreme Court has] also held that even where
        the PCRA court does not address the applicability of the
        PCRA timing mandate, th[e court would] consider the issue
        sua sponte, as it is a threshold question implicating our
        subject matter jurisdiction and ability to grant the requested
        relief.

Commonwealth v. Whitney, 817 A.2d 473, 475-476 (Pa. 2003).

     In the case at bar, Appellant’s judgment of sentence became final on

October 24, 2013, when his time for filing a notice of appeal to this Court

expired. Pa.R.A.P. 903(a); 42 Pa.C.S.A. § 9545(b)(3). Appellant then had

until October 24, 2014 to file a timely PCRA petition.          42 Pa.C.S.A.

§ 9545(b)(1).   As Appellant did not file his current petition until July 24,

2015, the current petition is manifestly untimely and the burden thus fell

upon Appellant to plead and prove that one of the enumerated exceptions to

the one-year time-bar applied to his case. See 42 Pa.C.S.A. § 9545(b)(1);



                                    -3-
J-S38022-16


Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to

properly invoke a statutory exception to the one-year time-bar, the PCRA

demands that the petitioner properly plead and prove all required elements

of the relied-upon exception).

     Appellant did not attempt to plead any exception to the PCRA’s one-

year time-bar. Thus, Appellant’s petition is time-barred and our “courts are

without jurisdiction to offer [Appellant] any form of relief.” Commonwealth

v. Jackson, 30 A.3d 516, 523 (Pa. Super. 2011). Therefore, we affirm the

PCRA court’s order dismissing Appellant’s second PCRA petition without a

hearing.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2016




                                   -4-